The element of damages as to prospective employment being stricken from the amendment to the complaint, we are impressed counsel for plaintiff were merely trying to present and reserve exception to the ruling as to such damages on introduction of evidence, in order to avoid any question concerning the right to recover the same under the complaint as framed before the amendment and without regard to that amendment. This action of counsel and rulings of the court on several questions propounded were not within the rule of Birmingham Baptist Hospital v. Blackwell, 221 Ala. 225, 128 So. 389. Moreover, this matter inquired about, had it been improper, was not of the class held ineradicable and was not corrected by the adverse rulings of the trial court.
The motion for a new trial was properly refused on the ninth ground thereof, and the application for rehearing is overruled.
Application overruled.
ANDERSON, C. J., and BROWN and KNIGHT, JJ., concur.